Citation Nr: 0403660	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to educational assistance benefits under chapter 
30, title 38, United States Code, beyond the delimiting date 
of April 21, 2003.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel









INTRODUCTION

The veteran had active service from October 1987 to October 
1989.  This appeal ensues from an July 2002 determination of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which informed the veteran that he 
had 36 months of education benefits which had to be used 
before April 21, 2003.  


FINDINGS OF FACT

1.  The veteran served on active duty from September 28, 
1988, to June 28, 1992, and received an honorable discharge.

2.  The veteran had an additional period of service from June 
29, 1992, to April 20, 1993, from which he received a general 
discharge under honorable conditions. 


CONCLUSION OF LAW

The veteran's delimiting date for receiving educational 
assistance benefits under Chapter 30 is June 29, 2002. 38 
U.S.C.A. §§ 3011(a), 3031(a) (West 2002); 38 C.F.R. §§ 
21.7042(a), 21.7050(a) (2003)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A veteran identification data screen shows that the veteran 
had active duty periods of September 28, 1988, through June 
28, 1992, with honorable service, and June 29, 1992, through 
April 20, 1993, with character of service shown as DVA and 
separation reason shown as ADM.  

A Department of Defense record shows active duty from 
September 28, 1988, through April 21, 1993, with character of 
service shown as other than honorable.  

A computer generated form in the claims file shows that the 
veteran had two periods of service, September 28, 1988, to 
June 28, 1992, and from June 29, 1992, to April 20, 1993.  

In March 2002, the Department of the Army Review Boards 
Agency informed the veteran that his discharge had been 
changed to General, Under Honorable Conditions.  

In July 2002, the RO informed the veteran that he was 
entitled to 36 months of education benefits, and that the 
benefits had to be used by April 21, 2003.  

In July 2002, the veteran requested that his date of 
eligibility for Chapter 30 benefits begin on March 8, 2002, 
since that was the date that he received notice of his 
upgrade.

With the veteran's March 2003 Substantive Appeal, the veteran 
submitted a copy of an Army Continuing Education System 
Record Continuation Sheet which he signed on March 31, 1993, 
when he checked a box indicating that he understood that he 
was not eligible to receive education benefits and would not 
receive a refund of monies previously reduced from pay.  


Analysis

For an individual to be eligible to receive educational 
benefits pursuant to Chapter 30 of Title 38, U.S. Code, 
applicable law and regulations generally require that 
individual to first become a member of the Armed Forces or 
first enter on active duty as a member of the Armed Forces 
after June 30, 1985; to serve at least three years of 
continuous active duty in the Armed Forces, or two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than three years; and 
to be discharged from active duty with an honorable 
discharge.  38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. § 
21.7042(a).

The period during which an individual entitled to educational 
assistance under Chapter 30, Title 38, U.S. Code may use his 
or her entitlement generally expires at the end of the 10- 
year period beginning on the date of such individual's last 
discharge or release from active duty.  38 U.S.C.A. § 3031 
(West 2002); 38 C.F.R. § 21.7050(a) (2002).

However, in the case of any eligible individual who has been 
prevented, as determined by the Secretary, from pursuing a 
program of education under Chapter 30 within the 10-year 
period prescribed in 38 U.S.C.A. § 3031(a) because such 
individual had not met the nature of discharge requirement of 
Chapter 30 before the nature of such individual's discharge 
or release was changed by appropriate authority, such 10-year 
period shall not run during the period of time that such 
individual was so prevented from pursuing such program of 
education.  38 U.S.C.A. § 3031(b) (West 2002).

Where a veteran becomes eligible for educational assistance 
as the result of a correction of military records under 10 
U.S.C. 1552, or change, correction or modification of a 
discharge or dismissal under 10 U.S.C. 1553, or other 
corrective action by competent military authority, the VA 
will not provide educational assistance later than 10 years 
from the date his or her dismissal or discharge was changed, 
corrected or modified (except as provided in 38 C.F.R. § 
21.7051).  38 C.F.R. § 21.7050(f) (2003).  

The veteran contends that the delimiting date for his receipt 
of educational assistance benefits under Chapter 30 was 
incorrectly determined by the RO.  He contends, in essence, 
that the correct date is March 8, 2012, this date 
representing the date 10 years after his separation from his 
last period of service.

The Board points out that the governing legal criteria, as 
pertinent to this particular case, specify that in order to 
be eligible to receive educational benefits pursuant to 
Chapter 30, an individual, after June 30, 1985, must first 
become a member of the Armed Forces, serve at least two years 
of continuous service, and must be discharged with an 
"honorable" discharge. 38 U.S.C.A. § 3011(a) (West 2002); 38 
C.F.R. § 21.7042 (a) (2002).

It is also noted that the governing legal criteria provide a 
ten-year period of eligibility during which an individual may 
use his entitlement to Chapter 30 educational assistance 
benefits; and this period begins on the date of the veteran's 
last discharge from active duty. 38 U.S.C.A. § 3031(a) (West 
2002); 38 C.F.R. § 21.7050(a) (2002).

The record reflects that the veteran enlisted to serve on 
active duty on September 28, 1988, and thereafter served 
until to June 28, 1992.  On that date, he was issued an 
honorable discharge, and reenlisted the next day.  
Thereafter, the evidence shows that the veteran served until 
April 20, 1993, and was not given an honorable discharge.  
His discharge was changed in March 2002 to General, Under 
Honorable Conditions.  

The Board observes that the veteran first became a member of 
the Armed Forces after June 30, 1985, served for more than 
three years thereafter, and was honorably discharged on June 
28, 1992.  Based on this service, the veteran met the basic 
eligibility requirements for Chapter 30 benefits.  As he 
received a general discharge, albeit under honorable 
conditions (as opposed to an honorable discharge), on April 
20, 1993, his delimiting date for Chapter 30 educational 
assistance benefits was properly determined to be June 29, 
2002 (10 years after the veteran's discharge on June 28, 1992 
for which he was given an honorable discharge), when the 
statute and regulations are read together.

In this regard, the Board emphasizes that the character of 
the veteran's discharge from his second period alone would 
not satisfy the basic eligibility requirement for Chapter 30 
benefits. 38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. § 
21.7042 (a) (2003).  This conclusion was emphasized in a 
precedent opinion of the VA Office of General Counsel. See 
VAOPGCPREC 10-92 (April 1, 1992), which is binding on the 
Board.  Again, when the statute and regulations are read 
together - the veteran's April 20, 1993, discharge date is 
not the proper date to use when determining his delimiting 
date for Chapter 30 educational benefits, since the latter 
period was not terminated by an honorable discharge.  As a 
result, that discharge was not a qualifying discharge for 
eligibility for Chapter 30 educational assistance and the 
delimiting period may not be based upon that date. 38 
U.S.C.A. §§ 3011(a)(1)(A), (3)(B), 3031(a).  The appropriate 
date was June 28, 1992, the date he received an honorable 
discharge, and as such, the delimiting date is, 
appropriately, June 29, 2002.

It is indeed regrettable if the veteran received inaccurate 
advice regarding the delimiting date for eligibility for 
educational assistance benefits.  Inaccurate advice does not, 
however, create any legal right to benefits where such 
benefits are otherwise precluded. See Shields v. Brown, 8 
Vet. App. 346, 351 (1995); see also McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) ("[e]rroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits.")  Generally, in VA matters as with other areas of 
the law, the United States Supreme Court has held that 
persons dealing with the government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance. See Jaquay v. West, 11 Vet. App. 67, 73-4 (1998). 

The Board is without legal authority to grant the benefit 
sought on appeal.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal. VA has also issued final regulations 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute.  In cases such as this, where the 
disposition is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1999) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit going to 
the appellant). Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The appeal is without legal 
merit and further development or analysis would not be 
productive. See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); see also Sabonis, supra.


ORDER

Entitlement to educational assistance benefits under chapter 
30, title 38, United States Code, beyond the delimiting date 
of April 21, 2003, is denied.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



